Title: To John Adams from Jean de Neufville & Fils, 11 April 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, John



Honourable Sir
Amsterdam the 911th. Aprill 1781

May we thank yoúr Excellency for her obliging favoúr, which brought ús the Bills accepted, that which Yoúr Excellency refers to ús; we will write to Doctr. Franklin aboút as yoúr Excellency directs, supposing it to be agreable so as to keep the parties by themselfs; We shall have again to join some gazettes to this; and for the moment we are happy to see that every thing seems to go well According to Circúmstances, bútt as for the Loan we are Sorry we still remain in the same situation, we wish some good Accoúnt may alter this matter also soon for the better.
With all Respectfúll Regard we have the honoúr to be, Honourable Sir Yoúr Excellencys most devoted obedient humble Servants

John de Neufville & Son

